Citation Nr: 0427100	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  00-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating of 
status post benign tumor excision of the right proximal tibia 
with medical laxity from disruption of the tibial insertion 
of the medial collateral ligaments, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased initial disability rating for 
status post excision benign bone tumor of the right proximal 
tibia, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased initial disability rating for 
status post arthroscopic debridement of the right knee with 
posttraumatic arthritis of the patellofemoral medial 
compartments, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased initial disability rating for 
chronic lumbosacral strain with degenerative disc disease, 
T12- L1, L1-L2, and L4-L5, currently evaluated as 20 percent 
disabling.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to August 1977 
and from September 1980 to April 1998.

This issues of entitlement to an increased initial disability 
rating of status post benign tumor excision of the right 
proximal tibia with medical laxity from disruption of the 
tibial insertion of the medial collateral ligaments, 
currently evaluated as 10 percent disabling; and of 
entitlement to an increased initial disability rating for 
status post arthroscopic debridement of the right knee with 
posttraumatic arthritis of the patellofemoral medial 
compartments, currently evaluated as 10 percent disabling 
come before the Board of Veterans' Appeals (Board) on appeal 
from an October 1998 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Board also notes that during his April 2004 Board hearing 
the veteran presented testimony with regard to the issue of 
entitlement to service connection for cervical strain , which 
was denied in a July 2003 rating decision.  This matter is 
referred to the RO for any appropriate action.

The claims of entitlement to increased initial disability 
ratings for status post excision benign bone tumor of the 
right proximal tibia, currently evaluated as 10 percent 
disabling; and for chronic lumbosacral strain with 
degenerative disc disease, T12- L1, L1-L2, and L4-L5, 
currently evaluated as 10 percent disabling, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's right knee instability is manifested by no 
more than slight to moderate laxity without evidence of 
severe instability or subluxation.

3.  Subjective complaints associated with the veteran's right 
knee include pain and occasional locking-out or giving away; 
objective medical evidence supports no significant limitation 
of motion associated with the veteran's post-traumatic 
arthritis of the right knee.


CONCLUSION OF LAW

1.  The criteria for a 20 percent initial disability rating 
of status post benign tumor excision of the right proximal 
tibia with medical laxity from disruption of the tibial 
insertion of the medial collateral ligaments have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, 4.71, Diagnostic Code 5257 (2003).

2.  The criteria for an increased initial disability rating 
for status post arthroscopic debridement of the right knee 
with posttraumatic arthritis of the patellofemoral medial 
compartments, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.71, Diagnostic Codes 5003, 
5010, 5260, 5261 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An October 1998 RO rating decision granted service connection 
for status post excision benign bone tumor right proximal 
tibia, evaluated as 10 percent disabling, and for status post 
chondroplasty and medial fragment excision right patella with 
continued chondromalacia, evaluated as 10 percent disabling.  
Following September 1999 VA examinations, an October 1999, 
notice thereof November 1999, statement of the case continued 
the 10 percent disability rating for status post excision 
benign bone tumor right proximal tibia; but reevaluated the 
issue of status post chondroplasty and medial fragment 
excision right patella with continued chondromalacia.  The RO 
separated the issue of status post chondroplasty and medial 
fragment excision right patella with continued chondromalacia 
into: 1) status post benign tumor excision of the right 
proximal tibia with medical laxity from disruption of the 
tibial insertion of the medial collateral ligaments and 2) 
status post arthroscopic debridement of the right knee with 
posttraumatic arthritis of the patellofemoral medial 
compartments.  Both the aforementioned disabilities were 
granted separate 10 percent disability evaluations.  This 
action was confirmed by an October 1999 rating decision.  

Laws/Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Medical Evidence

During a July 1998 VA Joints examination the veteran reported 
that he had sustained two knee injuries while in service.  
The first occurred while playing broom hockey, when he hit 
the wall of the ice rink with his right knee.  Following this 
injury, he underwent an arthroscopy.  The veteran's second 
knee injury was in 1987, when he was found to have a bone 
tumor on the proximal posterior aspect of his tibia.  This 
tumor was removed through a medial incision.  The veteran's 
subjective complaints included difficulty with his knee bent 
for any prolonged period of time, running and going up and 
down stairs; occasional swelling and give outs; and cold 
intolerance.  The veteran did report that he used an ACE wrap 
on occasion.  The veteran did not report any dislocations or 
subluxation or any inflammatory arthritis.  

Objective findings were exquisite tenderness along the 
proximal tibia, especially over the medial aspect where there 
is an interior medial scar and extreme sensitivity over the 
medial aspect of his patella.  Additionally, there was some 
weakness in the leg musculature.  Range of motion was zero to 
130 degrees.  The knee had 1+ to 2+ medial laxity.  There was 
no effusion and AP translation was stable.  Neurovascular 
findings were within normal limits.  X-ray reports showed 
some sclerosis of the bone in that area.  Radiographic 
reports showed increased bone density associated with loss of 
bone substance.  The examiner stated that these findings were 
most likely consistent with posttraumatic changes and no 
other gross abnormalities were present.  The examiner's 
diagnosis was status post benign tumor excision proximal 
tibia with 1+ to 2+ medial laxity from disruption of the 
tibial insertion of the MCL and status post chondroplasty and 
medial fragment excision of the patella with continued 
chondromalacia of the patella, moderate.

The veteran reported for an additional VA examination in 
September 1999.  The veteran stated that since the last 
examination he was experiencing increasing discomfort with 
walking longer than two hours, discomfort with stair 
climbing, stooping, kneeling and squats, and a persistent 
pain along the right tibial shaft associated with the 
excision site from his "benign bone tumor."  The veteran 
self-treats with aspirin and Tylenol and uses an elastic knee 
brace.  He reported some episodes of his knee giving out, 
especially after stair climbing but not causing any falls.  
He had no locking.  He was experiencing a peripatellar region 
swelling with prolonged weight bearing.  The examiner noted 
that the veteran underwent an April 1997 whole body bone scan 
which did not show any abnormality of the tibiae, knees or 
spine.  

Objective findings were a slight right antalgic gait.  
Examination of the knees showed no deformity, discoloration 
or swelling.  He had multiple peripatellar scars on the right 
knee as well as a prepatellar surgical scar.  He also had a 
well-healed 11cm longitudinal medial proximal tibial scar, 
which was exquisitively tender even to light touch or brush 
touch.  He was also hypesthetic at the medial patellar fat 
pad and to the medial thigh.  Active range of motion of the 
knee was zero to 135 degrees bilaterally with encouragement.  
There was medial joint line discomfort on the right greater 
than the left with the flexion over pressure maneuver.  
Varus-valgus stress testing in 0 and 30 degrees showed a 1 to 
2+ laxity of the medial collateral ligament on the right by 
comparison but with a firm endpoint.  Lachman and drawer 
tests suggested a slight anterior cruciate ligament laxity 
but with a firm endpoint.  Patellofemoral compression test 
was markedly positive on the right and negative on the left.  
McMurray test was negative bilaterally.  Radiographic reports 
of the right tibia, fibula and both knees showed a decrease 
in the medial joint space on the right by comparison.  The 
veteran was also noted to have a posterior proximal bone 
lesion with some sclerosis.  The films were compared to those 
from the year before and showed no significant change in the 
shape and size of the lesion.  The examiner's diagnosis was 
status post arthroscopic debridement of the right knee and 
curettage of a benign bone lesion, right tibia; chronic post-
traumatic instability of the right knee-mild to moderate; 
and post-traumatic arthritis of the patellofemoral medial 
compartments, right knee secondary to the chronic post-
traumatic instability of the right knee-moderate.

The examiner presented an April 2000 addendum to September 
1999 VA examination.  He asserted that with regards to the 
"chondromalacia, right patella with degenerative joint 
disease" his examination results relative to the right knee 
were status post arthroscopic debridement of the right knee 
and curettage of a benign bone lesion, right tibia; chronic 
post-traumatic instability of the right knee-mild to 
moderate; and post-traumatic arthritis of the patellofemoral 
medial compartments, right knee secondary to the chronic 
post-traumatic instability of the right knee-moderate.  The 
examiner reiterated that the range of motion was zero to 135 
degrees bilaterally and there was a slight limitation of 
flexion, approximately 5 degrees.  Evaluation of strength was 
graded 5 over 5 for the lower extremities indicating no 
weakened movement and heel-toe walking capability indicates 
no excess fatigability or incoordination.  Therefore, there 
would be no limitations of range of motion due to those 
factors.  The examiner cannot "determine additional loss of 
range of motion during flare-ups" without examining the 
veteran during one of those flare-ups.  And in the opinion of 
this examiner, pain, whether chronic or during exacerbation 
of "flare-ups" or "when the joint is used repeatedly over 
a period of time" could certainly limit the functional 
ability of that joint, although again, the degree of such 
limitation would have to be assessed during the acute 
episode.

Following a November 2000 Board videoconference hearing, 
wherein the veteran testified that his symptomatology 
included severe pain when he walks; his knee occasionally 
gives out such that he has literally fallen flat on his face; 
and that he can't straighten his leg out or lock it 
completely, he was scheduled for an additional VA examination 
in a March 2001.  Examination of the lower extremities 
revealed normal deep tendon reflexes; normal sensation to 
light touch, pinprick and two-point discrimination; and 
normal motor function at 5/5.  The veteran also presented for 
a March 2002 VA examination.  Bilateral lower extremity 
neurological examination was nonfocal expect for sensory 
change.  The veteran's motor strength was 5/5.  Sensation was 
intact except for the area near the tibial incision.  His 
reflex was 2/4 and symmetric.  There were no pathologic 
reflexes.  His straight leg raise was negative bilaterally.  
His right knee showed well-healed arthroscopy portals with 
anterior laxity moderate and valgus laxity, which is 
stressing of the MCL, mild laxity.  He had no effusion, joint 
line tenderness or McMurray test.  X-rays of the right leg 
showed cortical thickening consistent with the benign tumor 
excision with no areas of concern radiographically for any 
recurrence of a tumor.  The knee showed mild to moderate 
osteoarthritis.  The examiner's diagnosis was history of 
benign tumor excision, right proximal tibia.  The examiner's 
diagnosis was saphenous vein injury versus neuroma with 
associated numbness.  The examiner's diagnosis was right knee 
injury with anterior cruciate ligament and medial collateral 
ligament laxity and mild to moderate right knee 
osteoarthritis.  The examiner opined that the veteran "also 
has right knee osteoarthritis ad residual chronic ligament 
laxity which interferes again with activities of daily 
living, recreation and employment."  In a December 2002 
examination addendum the examiner stated that range of motion 
was documented as zero to 140 degrees.  Additionally, the 
veteran had no sign of weakened movement, excessive 
fatigability or incoordination, or increased loss of function 
in increased use.  The veteran had full strength.






Analysis

1.  Entitlement to an increased initial disability rating of 
status post benign tumor excision of the right proximal tibia 
with medical laxity from disruption of the tibial insertion 
of the medial collateral ligaments, currently evaluated as 10 
percent disabling. 

The veteran's service connected status post benign tumor 
excision of the right proximal tibia with medical laxity from 
disruption of the tibial insertion of the medial collateral 
ligaments is rated under Diagnostic Code 5257.  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability is rated at 10 percent.  Moderate recurrent 
subluxation or lateral instability is rated at 20 percent, 
and a finding of severe recurrent subluxation or lateral 
instability is necessary for an award of 30 percent.

The Board notes that the medical evidence of record supports 
the veteran's contention that he is entitled to an initial 
increased disability rating.  The Board finds that the 
medical evidence of record supports the granting of a 20 
percent evaluation for moderate recurrent subluxation or 
lateral instability.  Both the July 1998 and the September 
1999 VA examinations noted 1+ to 2+ laxity.  Specifically, 
the September 1999 examination noted on varus-valgus stress 
testing, in 0 and 30 degree, a 1 to 2+ laxity of the medial 
collateral ligament on the right by comparison but with a 
firm endpoint.  Lachman and drawer tests suggested a slight 
anterior cruciate ligament laxity but with a firm endpoint.  
The examiner's diagnosis was chronic post-traumatic 
instability of the right knee, mild to moderate.  Moreover, 
when the veteran reported for the March 2001 VA examination 
his right knee showed well-healed arthroscopy portals with 
anterior laxity moderate and valgus laxity, which is 
stressing of the MCL, mild laxity.  Due to aforementioned 
findings of some moderate laxity of the knee, the Board holds 
that the veteran's disability picture warrants a 20 percent 
disability evaluation.  Additionally, the Board also notes 
that the medical evidence of record does not providence 
evidence of severe instability or subluxation to warrant a 30 
percent evaluation.

2.  Entitlement to an increased initial disability rating for 
status post arthroscopic debridement of the right knee with 
posttraumatic arthritis of the patellofemoral medial 
compartments, currently evaluated as 10 percent disabling.  

When instability and arthritis productive of limitation of 
motion of the knee are present, the disabilities may be rated 
separately under 38 C.F.R. § 4.71(a), Diagnostic Code 5003 
and 5257 (2002); see also VAOPGCPREC 23-97.  Such is the case 
herein.  The veteran was granted a separate 10 percent 
disability rating for status post arthroscopic debridement of 
the right knee with posttraumatic arthritis of the 
patellofemoral medial compartments.  Diagnostic Code 5010 
pertains to arthritis due to trauma and substantiated by x-
ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  That diagnostic code provides that the disability 
shall be rated as degenerative arthritis and directs that 
such arthritis is rated on the basis of limitation of motion 
under the pertinent diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  In this case the applicable 
Diagnostic Codes are 5260 and 5261 that are related to 
limited flexion and extension of the leg.  38 C.F.R. § 4.71, 
Diagnostic Codes 5260, 5261.

Under Code 5260, a 10 percent rating is awarded when leg 
flexion is limited to 45 degrees.  A 20 percent rating is 
assigned for flexion limited to 30 degrees.  A maximum 
evaluation of 30 percent is warranted for leg flexion limited 
to 15 degrees.

Code 5261 provides a 10 percent evaluation for leg extension 
limited to 10 degrees.  If extension is limited to 15 
degrees, a 20 percent rating is assigned.  A 30 percent 
evaluation is awarded for leg extension limited to 20 
degrees.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  Similarly, 
when evaluating of disability from arthritis, considerations 
include painful motion of the joint, instability or 
misalignment, objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Under the facts of this case, there are no findings of any 
significant limitation of motion of the right knee such that 
a compensable evaluation is warranted on that basis alone 
under the pertinent diagnostic codes.  See rating criteria 
noted above pursuant to Diagnostic Codes 5260 and 5261 
related to limited flexion and extension of the leg. 38 
C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  Therefore, it 
stands that the diagnostic codes that pertain to limitation 
of motion of the right knee do not provide a way to increase 
the current 10 percent rating for the veteran's status post 
arthroscopic debridement of the right knee with posttraumatic 
arthritis of the patellofemoral medial compartments.  
Essentially, there are no clinical findings of right knee 
flexion limited to 30 degrees or extension limited to 15 
degrees to warrant a 20 percent evaluation.  38 C.F.R. § 
4.71, Diagnostic Codes 5260, 5261.  Thus, pursuant to DC 
5003, a rating of 10 percent under DC 5003 more nearly 
approximates the level of impairment. 38 C.F.R.  § 4.7.

The Board acknowledges the veteran's assertions that the 10 
percent disability rating grossly underrates his levels of 
use, pain and range of motion.  However, the medical evidence 
of record does not support these contentions.  However, it 
does not appear that the veteran is medically trained to 
offer any opinion as to causation.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, the veteran's complaints of pain are accounted for 
within the 10 percent rating under DC 5003.  Moreover, there 
are no x-ray findings indicative of involvement of 2 or more 
minor joint groups with occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71, DC 5003.  The clinical data 
reported herein do not support that symptoms associated with 
the veteran's right knee are greater that what is encompassed 
within the rating criteria for a 10 percent evaluation.  

As noted above, consideration has been given to provisions of 
§§ 4.10, 4.40, and 4.45; however, these sections do not 
provide for a greater evaluation beyond the current 10 
percent.  Overall, the evidence preponderates against a 
finding that the veteran's post-traumatic arthritis of the 
right knee warrants more than 10 percent.

Thus, in conclusion, the veteran's disability picture with 
respect to status post arthroscopic debridement of the right 
knee with posttraumatic arthritis of the patellofemoral 
medial compartments more nearly approximates the rating 
criteria for a 10 percent evaluation under DC 5003.  38 
C.F.R. § 4.71, Diagnostic Code 5003.  Again, the facts of 
this case do not call for application of 38 C.F.R. § 3.321, 
in that the veteran's disability picture is not so 
exceptional or unusual so as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321.  Therefore, the veteran's claim for an evaluation in 
excess of 10 percent for status post arthroscopic debridement 
of the right knee with posttraumatic arthritis of the 
patellofemoral medial compartments is denied. 


ORDER

A 20 percent initial disability rating of status post benign 
tumor excision of the right proximal tibia with medical 
laxity from disruption of the tibial insertion of the medial 
collateral ligaments is allowed, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  

An increased initial disability rating for status post 
arthroscopic debridement of the right knee with posttraumatic 
arthritis of the patellofemoral medial compartments, 
currently evaluated as 10 percent disabling, is denied.




REMAND

The veteran has submitted a claim of entitlement to an 
increased initial disability rating for status post excision 
benign bone tumor of the right proximal tibia, currently 
evaluated as 10 percent disabling; and a claim of entitlement 
to an increased initial disability rating for chronic 
lumbosacral strain with degenerative disc disease, T12- L1, 
L1-L2, and L4-L5, currently evaluated as 10 percent 
disabling. 

As to the veteran's claim of entitlement to an increased 
initial disability rating for status post excision benign 
bone tumor of the right proximal tibia, the current medical 
evidence of record includes a July 1998, September 1999 and 
March 2002 VA examinations, VAMC as well as private treatment 
records and a November 2000 Board videoconference hearing.  
During the July 1998 VA examination the veteran reported that 
he hurt his knee in service while playing broom hockey, in 
1984-1985, when he hit the wall of the ice rink with his 
right knee.  Following this injury, he underwent an 
arthroscopy.  The veteran's second problem with his knee 
arose in 1987 he was found to have a bone tumor on the 
proximal posterior aspect of his tibia.  This tumor was 
removed through a medial incision.  Subjective complaints 
were extreme tenderness all around that incision on the 
proximal aspect of his tibia and some weakness in the leg 
musculature.  Objective findings were exquisite tenderness 
along the proximal tibia, especially over the medial aspect 
where there is an interior medial scar and extreme 
sensitivity over the medial aspect of his patella.  

The veteran also presented for a September 1999 VA 
examination.  Objective findings were a slight right antalgic 
gait.  Examination of the knees showed no deformity, 
discoloration or swelling.  He had multiple peripatellar 
scars on the right knee as well as a prepatellar surgical 
scar.  He also had a well-healed 11cm longitudinal medial 
proximal tibial scar that was exquisitively tender even to 
light touch or brush touch.  The veteran was also hypesthetic 
at the medial patellar fat pad and to the medial thigh.  
During his November 2000 Board video conference hearing, the 
veteran asserted that the scar on his right leg warranted an 
increased disability rating because it is very long and ugly 
and there is no feeling on and around the surface of the 
scar.

The veteran presented for an additional VA examination in 
March 2002.  His leg was examined and a 10cm. linear incision 
over the proximal medial aspect of the tibia was revealed.  
There was a surrounding loss of sensation consistent with 
saphenous nerve injury or neuroma.  The scar was sensitive 
and had a positive Tinel consistent with neuroma.  No other 
abnormalities were shown on the right lower extremity.  The 
examiner's diagnosis was history of benign tumor excision; 
right proximal tibia and saphenous vein injury versus neuroma 
with associated numbness.  The examiner opined, "it seems 
that he has developed either a saphenous neuroma or numbness 
in the saphenous nerve distribution consistent with scarring 
and inoperative problems.  He has associated permanent 
numbness."  Following this examination a January 2003 rating 
decision granted service connection for saphenous vein injury 
versus neuroma with associated numbness, noncompensable.

Notwithstanding the extensive medical evidence of record, 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for rating disability from scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  Therefore, prior to August 30, 
2002, the Board may apply only the previous version of the 
rating criteria.  As of August 30, 2002, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.  The Board notes that there is no indication 
that the RO considered the amendments to the regulations.  
Accordingly, the Board finds that a remand is necessary in 
order to inform the veteran of the new law and to schedule 
the veteran for an additional medical examination in 
accordance with the new regulations.  

As to the veteran's claim of entitlement to an increased 
initial disability rating for chronic lumbosacral strain with 
degenerative disc disease, T12- L1, L1-L2, and L4-L5, the 
Board notes that there is considerable medical evidence of 
record.  First off, the Board notes that a July 1978 RO 
decision initially denied service connection for a back 
injury because there was no evidence of residuals of back 
injury shown on the separation examination or the VA 
examination.  A July 1978 VA examination revealed that LS 
spine showed no tenderness, muscle spasm or LOM; SLR was 
normal and knee and ankle jerks were physiological and equal; 
and the veteran was able to walk on his heels and toes and 
squat without difficulty.  The veteran presented a timely 
notice of disagreement with this decision but did not perfect 
his appeal.  The veteran presented a claim to reopen his 
claim for service connection for his back condition in April 
1999.

During a June 1999 a regional hearing the veteran reported 
that he injured his back while in service and that it had 
never completely healed.  He also asserted that the reason 
why there is very little documentation in the service medical 
records of back is that he was told by the doctors that there 
was very little that could be done for him; therefore, it 
made no sense for him to report for treatment. 

The veteran reported for a September 1999 VA examination.  
Subjective complaints were frequent lumbosacral region 
discomfort, primarily on the right, and usually associated 
with bending or lifting, aggravated or caused by lifting over 
7-10 pounds as well as with quick turning or twisting 
motions.  The veteran denied any radiculopathy associated 
with this pain or any associated bowel or bladder changes.  
The veteran had received no care for this problem subsequent 
to service.  Objective findings showed the spine to be 
midline with a loss of the normal lumbar lordosis.  The 
veteran was tender diffusely in the midline from L2 to the 
sacrum, but not at the SI joints or sciatic notches.  He was 
noted to have significant paravertebral muscle spasm, which 
is more notable on the right than the left and was tender to 
palpitation.  Active range of motion of the back showed 
flexion of zero to 100 degrees with pulling discomfort to the 
lumbosacral musculature.  Extension was zero to 20 degrees.  
Lateral bending was zero to 20 degrees bilaterally and 
rotation was zero to 35 degrees bilaterally.  Heel-toe 
walking was intact.  Straight leg raising at approximately 60 
degrees elicited lumbosacral discomfort without 
radiculopathy.  Goldwaite test did suggest lumbar 
dysfunction.  Patrick test elicited pulling discomfort to the 
lumbosacral musculature.  Pelvic rock and Hoover tests were 
both negative.  Lower extremity active range of motion was 
intact throughout.  Motor strength to the lower extremities 
was graded at 5/5 throughout.  Deep tendon reflexes were 2+ 
and symmetrical for the lower extremities.  There was a 
subjective decrease in sensation to the entire length of the 
right lower extremity along the lateral aspect but not in a 
distinct dermatomal distribution.  Circulation and sensation 
were otherwise intact.  Radiographic reports of the 
lumbosacral spine showed an apparent old anterior wedge 
compression fracture of less than 25 percent at L1.  This was 
suggested mostly by the anterior wedging at the vertebral 
body as well as an increase in the anterior portion of the 
intervertebral disc spaces at T12 and L1 and L1-L2.  The 
veteran also had a slight decrease in intervertebral disc 
space as well as anterior end-plate osteophytes at L4-5.  The 
examiner's diagnosis was status post-apparent L1 compression 
fracture; degenerative disc disease at T12-L1, L1-L2, and L4-
L5-mild; and chronic lumbosacral strain-mild.

Following the September 1999 VA examination findings, an 
October 1999 rating decision granted service connection for 
chronic lumbosacral strain with degenerative disc disease, Y-
12- L1, L1-L2, and L4-L5 and evaluated it as 20 percent 
disabling.  The RO noted that although there was no diagnosis 
of degenerative disc disease while in service, there was in 
service x-ray evidence of degenerative changes in at least 
one location currently diagnosed (L4).  The veteran also was 
seen on several occasions in service for low back spasms and 
in his hearing the veteran testified that he would often just 
suffer the back pain rather than go to sick call for career 
reasons.  The veteran presented a notice of disagreement, as 
to the disability evaluations, and perfected his appeal in 
October 2000.  

Subsequent VAMC treatment records from February to November 
2000 reported that the veteran experiences back pain, which 
worsens when standing and is better with rest.  He 
experiences pain from his C spine to his ankles.  In August 
2000 the veteran reported with pain, which worsened with 
touching and radiated down his right arm.  The October 200O 
VAMC Bone Scan report revealed "focal uptake of radiotracer 
is noted in the lateral inferior margin of the right scapula, 
likely post traumatic.  Mild osteoarthritic degenerative 
change is noted at the shoulders bilaterally.  There is 
normal soft tissue distribution.  No abnormalities noted 
throughout the spine."  The impression was slight increase 
radiotracer uptake lateral inferior margin of right scapula, 
likely post trauma and normal spine.

The veteran was scheduled for a March 2001 VA examination.  
Subjective complaints included considerable pain and 
stiffness with any movements of the back; weakness and 
fatigue.  These symptoms usually occurred during flare-ups, 
which occur five times a month, lasting about two to three 
days.  The veteran has been unable to find any treatment or 
medications that relieves his flare-ups.  His flare-ups 
affect his daily activities, in that; he cannot perform his 
job as an electronics technician when his back is acting up.    
Additionally, during flare-ups he has difficulties with 
climbing stairs, gardening, pushing a lawnmower, taking out 
the trash and walking.  Objective findings were normal 
posture, although slightly stiff in movement; gait was 
abnormal in that he walked with a stiff upper body and he had 
some limitation in walking due to discomfort.  The veteran 
had no apparent weakness or tenderness to palpitation and 
straight leg raise testing was variably present.  Examination 
did reveal painful motion with flexion and movement.  With 
straight leg raising on evaluation of the back. There were 
positive findings bilaterally at about 30 degrees.  Pain was 
the limiting factor on range of motion of the lumbar spine.  
Flexion was 0 to 65 degrees.  Extension was 0 to 25 degrees.  
Lateral range of motion was 0 to 30 degrees bilaterally and 
rotation was 0 to 20 degrees bilaterally.  X-ray results of 
the lumbar spine revealed normal curvature; however, there 
were developing changes of spondylosis that involve the mid 
and upper segments.  There was no significant disc space 
disease, injury or abnormality in the posterior elements.  
The examiner's impression was mild lumbar spondylosis but no 
significant curvature abnormality or disc space disease.  In 
his a diagnosis the examiner asserted "for the V.A.-
established diagnosis of DDD T12-L1 and L1-L2 with 
lumbosacral strain, there is no change.  Present lumbar x-
rays shown no significant disc space disease."

Additionally, the veteran presented for a VA examination in 
March 2002.  Upon examination the lumbar spine was nontender 
and there was no paraspinous spasm.  The veteran did have 
limitation of motion. Flexion was zero to 80 degrees; 
extension was zero to 5 degrees; lateral bending was zero to 
10 degrees; and lateral rotation was zero to 20 degrees.  The 
examiner's diagnosis was chronic progressive mechanical low 
back pain without radiculopathy and history of lumbar 
compression fracture, L1.  The examiner's opinion was "this 
gentleman did have a lumbar compression fracture in the past 
and his symptoms have progressed.  It should be noted that he 
has daily back pain which interfere with his activities of 
daily living, employment and recreation."  

Finally, the Board notes that veteran submitted a March 2003 
statement that he was claiming service connection for his 
entire back.  Accordingly, the veteran as scheduled for a 
June 2003 examination.  The veteran reported that he could 
sit for about an hour, stand for two hours, walk about 3/4 of a 
mile, and lift 33 pounds.  X-rays revealed minimal 
degenerative changes.  He had no disc space narrowing at all 
and all disc spaces were well maintained.  Examination 
revealed tenderness across the thoracolumbar.  Flexion was to 
60 degrees; on extension he had mild dysmetria; and lateral 
bending was 0 to 20 degrees bilaterally.  The veteran was not 
able to walk on his heels and toes without difficulty because 
of a recent ankle fracture.  The examiner's diagnosis was 
mild lumbosacral strain, chronic, with no degenerative joint 
disease and certainly is not a surgical candidate.  The 
examiner recommended a back strengthening program.  
Following, this examination a July 2003 rating decision 
continued the 20 percent disabling evaluation chronic 
lumbosacral strain with degenerative disc disease, T12- L1, 
L1-L2, and L4-L5 and denied service connection for a cervical 
strain, claimed as a neck condition.  

Although there is considerable medical evidence of record, 
the Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations amending and 
renumbered the rating criteria for diseases and injuries of 
the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (Aug. 27, 2003).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.

The Board notes that there is no indication that the RO 
considered the amendments to the regulations - effective 
September 2003 - since the July 2003 rating decision.  
Accordingly, the Board finds that a remand is necessary in 
order to inform the veteran of the new law and to schedule 
the veteran for an additional medical examination.  

The Board notes that the United States Court of Appeals for 
Veterans' Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In addition, the Court stressed that, because 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45. 

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examination and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

Accordingly, the case is REMANDED for the following actions:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for status post excision 
benign bone tumor of the right proximal 
tibia and for chronic lumbosacral strain 
with degenerative disc disease, T12- L1, 
L1-L2, and L4-L5.  All records so 
received should be associated with the 
claims folder.

3.  With respect to the veteran's claim 
of entitlement to an increased initial 
disability rating for status post 
excision benign bone tumor of the right 
proximal tibia, the RO should then 
schedule the veteran for dermatology 
examination to determine the nature and 
severity of disability from status post 
excision benign bone tumor of the right 
proximal tibia. The examination report 
should include a complete physical 
description of each scar, to include 
size, pain on examination, the presence 
of underlying soft tissue damage, and 
associated limitation of function.  The 
examiner should describe the extent of 
disfigurement or deformity resulting from 
the scar, noting the presence (or 
absence) and extent or area of tissue 
loss, distortion, measured area of the 
scar, depression or elevation, adherence 
to underlying tissue, hypo- or 
hyperpigmentation, type and measured area 
of abnormal skin texture, and area of 
indurated or inflexible skin. Color 
photographs should be included with the 
examination report if deemed necessary or 
helpful.

4.  With respect to the claim of 
entitlement to an increased initial 
disability rating for chronic lumbosacral 
strain with degenerative disc disease, 
T12- L1, L1-L2, and L4-L5, the RO should 
schedule the veteran for an orthopedic 
examination.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's lumbar and thoracic spine 
disabilities.  The examiner should assess 
the veteran's limitation of flexion and 
extension.  Consideration should be given 
to any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to the absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to his 
lumbar and thoracic spine disabilities 
that develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

5.  After the aforementioned development 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



